DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application

Claims 1-15 are pending and presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1, 8, 9 and 15 (and those dependent thereon), the term “high” is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The usage of “high” makes it indefinite as to what values of the conductivity and surface area cover. The same also holds true for “low” with respect to the “low mineral content” in claims 8 and 15.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1, 2, 4-6, 9-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2019055529 to Ackerman et al. (hereinafter, “Ackerman at __”, citations to the US equivalent, US
PG Pub No. 20200332197).
	Regarding claims 1, 2 and 9, 10, Ackerman discloses a method of producing a high conductivity carbon material (Ackerman at [0081]-[0084], while “high conductivity” is indefinite, Ackerman is concerned with producing a material that is conductive so versus normal coal this is considered to meet the claim requirement) from coal comprising:
	Subjecting the coal to a dissolution process to produce a solubilized coal material (the coal is added to DMF, [0084] & “Example 4”); and
Subjecting the solubilized coal material to a pyrolysis process (at 850 C for 10-15 minutes) to produce the high conductivity carbon material. While a fuel gas used in the pyrolysis process being used to heat the solubilized coal material is not expressly stated, given pyrolysis of solubilized coal, it would be inherent that off gasses would be produced which can further heat the coal material though the Office cannot test for this. See MPEP 2112 V, "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency' under 35 U.S.C. 102, on prima facie obviousness' under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433-34 (CCPA 1977))".
With respect to claims 4 and 12, [0038] discloses production of coal-based material at a percentage and given application of the same method, the remainder would be byproducts which mineral fractions are (See also “Table 5”).
With respect to claims 5, 6 and 13, given combustion, the presence of a gas combustor would be inherent (supra) this is especially true as at 850 C generated methane would combust.
Turning to claims 8 and 15, the material produced is in [0081] and while low mineral content and high surface area are not expressly stated, as discussed supra this is considered to be inherent. Furthermore, [0099] discloses that the coal residual can be further treated to produce graphene.

Claims 1, 2, 4-6, 8-10, 12, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated
by “Mild conversion of coal for producing valuable chemicals” to Miura.
Regarding claims 1, 8, 9, 12 and 15, Miura discloses a method of producing a carbon material from coal (Miura at “Abstract”, while this is not disclosed as being “high conductivity”, given application of the same method and no definition of “high conductivity” the production of such is considered to be inherent though the Office cannot test for this (Especially production of a graphene-like, low mineral content, high surface area material). See MPEP 2112 V) comprising:
Subjecting the coal to a dissolution process to produce a solubilized coal material (Miura at 124-127);
Subjecting the solubilized coal material to a pyrolysis process to produce the high conductivity carbon material. While a fuel gas used in the pyrolysis process to heat the solubilized coal material is not expressly stated, it is noted that solubilized coal is being pyrolyzed and as such production of off gasses to further fuel the pyrolysis process would also be inherent absent evidence to the contrary like that for the production of a carbon material with some conductivity higher than its virginal material.
As to claims 2 and 10, a solvent is used (supra).
Concerning claims 4 and 12, production of a mineral portion from the dissolution would also be expected given application of the same claimed method.
With respect to claims 5, 6 and 13, given combustion the presence of a gas combustor would be inherent (supra).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over “Coal as an abundant source graphene quantum dots” to Ye et al. (cited and provided by applicants; hereinafter, “Ye at __”).
Regarding claims 1, 2 and 8, Ye discloses a method of making a highly conductive carbon nanomaterial from coal (graphene quantum dots, Ye at “Abstract”, and given GQD production, high surface area, graphene-like, and high conductivity are considered to be met, see MPEP 2112 V) comprising:
Subjecting the coal to a dissolution process in sodium nitrate and sulfuric acid to produce a solubilized coal material (Ye at 3 L Col); and
Heat treating the dissolved coal at 100 or 120 C for 24 hours (Id.). While the claim requires pyrolysis occurring, Ye is silent as to if it is pyrolysis or calcination, it however would be an obvious expedient to one of ordinary skill in the art to utilize an inert gas to prevent unwanted side reactions which could form unwanted graphene oxide.
As to claim 4, usage of coal which inherently contains impurity metals would be expected to form a mineral fraction absent evidence to the contrary though the Office cannot test for this. See MPEP 2112 V, "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency' under 35 U.S.C. 102, on prima facie obviousness' under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433-34 (CCPA 1977))".

	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ye as applied to claim 2 above, and in further view of “EFFECT OF ELECTROLYTE ADDITION ON FLOTATION RESPONSE OF COAL” to Zhang et al. (hereinafter, “Zhang at __”).
	Regarding claim 3, Ye does not expressly state usage of isopropyl chloride or aluminum chloride.
Zhang in a method of treating coal discloses addition of aluminum chloride (Zhang at “Abstract”).
	Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Ye in view of the aluminum chloride addition of Zhang. The teaching or suggested motivation in doing so is to control the coal’s zeta potential (Id.).

	Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Miura as applied to claim 2 and 10 above, and in further view of Zhang.
	Regarding claims 3, Miura does not expressly state usage of isopropyl chloride or aluminum chloride.
Zhang in a method of treating coal discloses addition of aluminum chloride (Zhang at “Abstract”).
	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Miura in view of the aluminum chloride addition of Zhang. The teaching or suggested motivation in doing so is to control the coal’s zeta potential (Id.).

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ackerman as applied to claim 2 and 10 above, and in further view of Zhang.
	Regarding claims 3, Ackerman does not expressly state usage of isopropyl chloride or aluminum chloride.
Zhang in a method of treating coal discloses addition of aluminum chloride (Zhang at “Abstract”).
	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Ackerman in view of the aluminum chloride addition of Zhang. The teaching or suggested motivation in doing so is to control the coal’s zeta potential (Id.).
Allowable Subject Matter
Claims 7 and 14 are objected to as being dependent upon a rejected base claim or being rejected under 35 U.S.C. 112(b), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 7 and 14, none of the cited prior art either alone or in combination discloses or reasonably suggests a pyrolysis temperature of 250-380 C for 1-8 hours and then a higher temperature of at least 700 C for at least 1 hour. Ye is the closest piece of prior art and it disclose usage of 100-120 C for 24 hours. Ackerman discloses pyrolysis at 850 for 10-15 minutes or at worst less than one hour which is less than the time claimed.

Conclusion
Claims 1-15 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/Primary Examiner, Art Unit 1759